Citation Nr: 1131428	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon loss of use of the right hand.

2.  Entitlement to SMC based upon loss of use of the right foot.

3.  Entitlement to SMC based upon the need for the regular aid and attendance of another person or by reason of being housebound.

 (The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability will be addressed in a separate decision.)

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability will be addressed in a separate decision.)

 (The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability will be addressed in a separate decision.)

(The issue of entitlement to service connection for a right wrist disability will be addressed in a separate decision.)

(The issue of entitlement to service connection for gout will be addressed in a separate decision.)

(The issue of entitlement to an increased rating for the residuals of a fracture of the base of the right second metacarpal (index finger), currently rated as 10 percent disabling, will be addressed in a separate decision.)

(The issue of entitlement to a disability rating in excess of 20 percent for the residuals of a right ankle dislocation and sprain/fracture deformity of the right tibia (right ankle disability), for the period prior to May 26, 2006, will be addressed in a separate decision.)

(The issue of entitlement to a disability rating in excess of 30 percent for the residuals of a right ankle disability, for the period since May 26, 2006, will be addressed in a separate decision.)

(The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) will be addressed in a separate decision.)

(The issue of entitlement to an annual clothing allowance will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, that denied the Veteran's claims of entitlement to SMC based upon the need for the regular aid and attendance of another person or by reason of being housebound, and for SMC based on loss of use of the right hand and right foot.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a separate decision issued in concert with this remand, the Board remanded the Veteran's claims of entitlement to service connection for a lumbosacral spine disability, a right wrist disability, and gout, and his claims of entitlement to increased ratings for the right index finger and right ankle.

The claims for SMC are inextricably intertwined with the pending claims for service connection and the claims for increased ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Because the claims for SMC may not be adjudicated until the pending claims are adjudicated, the claims must be remanded for adjudication of the pending claims.  
Accordingly, the case is REMANDED for the following action:

After the claims of entitlement to service connection for a lumbosacral spine disability, a right wrist disability, and gout, and the claims of entitlement to increased ratings for the right index finger and right ankle have been adjudicated, readjudicate the Veteran's claims of entitlement to SMC based upon the need for the regular aid and attendance of another person or by reason of being housebound, and for SMC based on loss of use of the right hand and right foot.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



